Title: John Adams’ First Reply to the Dutch Remarks on and Suggested Changes to His Draft Treaty of Amity and Commerce, 21 May – 22 August 1782
From: Adams, John
To: Netherlands, States General of



ante 22 August 1782


1. is a just Amendment. and it is readily agreed to Substitute the Words “dervereenigde Nederlanden” in the Place of the Words “Van de zeven vereenigde Nederlandsche Provincien.” And in English “of the United Netherlands” instead of “of the Seven United Provinces of the Low Countries.”
2. The only legal Style and Title is “The United States of America.” As appears by the Declaration of Independence the Articles of Confederation, and in general by the Proceedings of Congress. The Word “North” is Superfluous, and it was by Inaccuracy only, that it was inserted in the Treaty with France. inserting the Word “North” Seems to imply that there are United States in “South America,” which there are not.
3. Under the Royal Government, and indeed under the temporary Form of Government assumed Since the Revolution, the Word “Bay” was annexed to that of “Massachusetts.” But by the new, and permanent form of Government instituted by that People, they have dropped the Word “Bay,” and preserved only that of “Massachusetts.”
4. Under the Royal Government, and perhaps, for Some Short time Since the Revolution this State was called by the Name of “The three Counties of New Castle, Kent, and Sussex, on Delaware.” But under the new and permanent Govern­ment instituted, by that People, they have preserved only the Name of “Delaware.”
1 Agreed, as a judicious and necessary Amendment.
2. The Word “North” is no Part of the legal Title of the United States of America.
3. a proper Correction no doubt of the Translation, into the Dutch Language.
4. The Dutch Word “Burgeren,” does not, perhaps, express precisely, the Idea of the Word “Citizen,” which Americans are fond of. But as the Meaning is the Same the Words onderdaanen en Ingezeetenen “Subjects and Inhabitants,” are readily, agreed to.
5. a grammatical Correction, as it is Supposed, of the Translation.
6. Dto.
7. Dto.
8. Agreed to add the Word “Verder” farther.
9. Agreed to the Word “Fundeeren” or “Gronden,” as their High Mightinesses shall juge most proper.
10. a grammatical Correction.
11. Dto.
12. Agreed. as their High Mightinesses, judge most proper.
13. The Word “Noort,” is improper.
13. Dto.

14. Agreed, as their High Mightinesses, judge most proper.
Article 1.
1. Agreed, without demanding upon the Principle of Reciprocity that the Word “Heeren” be placed before the “Staten Van America,” as the Americans do not wish ever to see the Words Heeren, Seigneurs, Nobles, or Lords, ever Admitted into any of their Style or Titles.
2. Agreed.
3. The Word North, is a Redundance, not admissable.
4. Agreed.
5. Agreed.
6. Agreed.
The Article proposed to be added from the Treaty with Portugal 12 June 1641. &c cannot be admitted. All of it that is admissible, is already very clearly expressed in the Second and third Articles of the Treaty as proposed.
Articles 2. & 3.
1. agreed.
2. not admitted. Van Europa
3. agreed
4. the Same thing
5. Ingelyks zullen
6. agreed
7. agreed
8. agreed
9. not admitted.
10. agreed

11. the Same thing
12. not admitted.
13. agreed, though, unnecessary.
Article. 4.
Liberty of Conscience, is So Sacred, and prescious a Thing that it is much to be wished, that an Article in favour of it could be inserted, in all Treaties. Such an Article could not be expected in the Treaty with France, at the Time when it was made.
1. en Ingezeetenen. Agreed
2. It is Submitted, whether it is not better to omit the Article than, insert this alteration.
3. agreed
4. agreed.
Article 5.
1. Agreed, to all this Amendment, except the Word “Noord”
2. agreed

3. agreed.
4. agreed.
5. agreed
6 agreed
7 agreed
8 agreed
9 agreed.
Article 6. may be omitted.
Article 7.
Agreed to Substitute, the Article as quoted from a Treaty with Naples, in Place of that proposed by Mr Adams.
Article 8.
Agreed to omitt the Words, underscored.
Article 9.
1. agreed to the Word “publicq.”
2. agreed to the Words “en Arresten.”
3. agreed to the Word “Zullen.”
Article 10.
1. agreed.
The other Passage, in this Article, italicised, to be omitted Seems to be of great Importance to the Americans because that Dutch Subjects in america, will enjoy this Priviledge probably without the Article, but American subjects in Holland, will not.
2. The Words proposed to be added, not agreed to

3. This proposed alteration not agreed to.
4. agreed
5. agreed
Article 11.
1 
2 agreed.
3

Article 12.
1. agreed.
2. agreed.
3. agreed.
4.
5 agreed
6. agreed to Substitute the Art 26 of the Treaty with France of 11 April 1713 in place of the Paragraph italicised
Article 13.
1. agreed.
2. agreed.
3. agreed.
Article 14.
1. agreed.
2. improper.
3. agreed
4. agreed.
5. agreed.
Agreed also to admit the Article projected and numbered 14. beginning Tot meerder &c.
Article 15.
1. agreed, tho perhaps not an Amelioration for either nation.
2. This is a Matter of great Consideration, and perhaps mutual Utility: but as I have no particular Instructions, upon this Head, I should choose to leave it, to the Choice of Congress, to ratify this Article with the rest or, to ratify the rest without it. I must also examine, more attentively than I have hitherto done, the Convention of 1. May. 1781.
Article. 16.
1. Agreed
2. Agreed.
Article 17 no Objection or Remark.
Article 18.
1. Agreed, to adopt the Substitute, excepting the Word “North” in the Title of the United States.
Article 19.
1. Agreed.

2. improper.
3. agreed.
4 improper
5. Agreed
6. improper.
7. Agreed. The High Mightinesses are Supream and infallible Judges of their own Title. So are the United States of theirs.
8. agreed.
9. agreed. a grammatical Correction
10. Dto.
Article 20.
1. Agreed.
Article 21. No Objection or Observation.
Article 22.
This Article is not perhaps necessary, to be Sure, in order to render the Treaty with France obligatory in Preference to this. Yet it can do no harm, and may Serve to shew the good Faith of the United States, as well as Serve for an Explanation of the following Article, which is indispensible, besides, without this Article it will be neces­sary, to make Several alterations in other Articles in order to conform them to the Treaty with France.
Article 23.
The Grounds and Motives of this Insertion are not necessary to be enlarged on, and perhaps another Article to the Same Effect, might be prepared, with better Expression, but the Substance of it, cannot be omitted, whatever might be, the Inclination of the “Redacteur.”
Article 24. Barbary Powers.
As this Article, binds their High Mightinesses to no particular Expence and to no particular Service, it is rather a general Expression of Benevolence, like the Same Article in the Treaty with France, than any Thing more. As Mediterranean Passes must Sometime or other be had for American Vessells, the Countenance and Good Will, or in other Words the good offices of their High Mightinesses added to those of his most Christian Majesty, might Still, facilitate the Negotiation, whenever it may be begun.
Article 25. Contrabande.
1. agreed.
2. agreed.
3. agreed
4. agreed
5. agreed

6. agreed
7. agreed
8. agreed.
9. agreed
10. agreed
11. agreed.
Article 26.
1. agreed.
2 agreed.
3. agreed
4. agreed
5. agreed
6. agreed.
Article 27. may be omitted.
Article 28.
1. agreed.
Article 29.
This Article appears to be founded in Such Principles of Equity Humanity and Patriotism, that it Should seem impossible to refuse it. As the Right of recruiting, is here confined to American Seamen &c in Holland, and to Dutch Seamen &c in America. it would be hard indeed, upon a Dutch Master of a Vessell, if he could not receive on board his Vessell his Country men, who wished to go home with him. and so Vice versâ.

Article 30.
The American Merchants and Masters of Vessells, have often complained to me of Injuries they have Suffered, in the Weigh House at Amsterdam &c by a discretionary Power that is exercised by Some officer, of deducting a Proportion, for Supposed Damaged Tobacco. &c and have requested me to insert an Article for a Remedy, in the Treaty. They complain of great Abuses and Injustice, in this matter. It is Submitted to Consideration whether it is not mutually beneficial to have Something done. The more facilities the Americans find in the Ports of the Republick, the more of American Commerce will come here.
